Case 4:19-cv-00892-HSG Document 36-8 Filed 04/04/19 Page 1 of 5




        Exhibit H
              Case 4:19-cv-00892-HSG Document 36-8 Filed 04/04/19 Page 2 of 5
                                       DEPARTMENT OF THE TREASURY
                                                   WASHINGTON, D.C.

ASSISTANT SECRETARY



                                                February 15, 2019


    The Honorable Mike Quigley                                  The Honorable John Kennedy
    Chairman                                                    Chairman
     Subcommittee on Financial Services                          Subcommittee on Financial Services
     and General Government                                      and General Government
    Committee on Appropriations                                 Committee on Appropriations
    U.S. House of Representatives                               United States Senate
    Washington, D.C. 20515                                      Washington, D.C. 20510

     The Honorable Tom Graves                                   The Honorable Christopher A. Coons
     Ranking Member                                             Ranking Member
      Subcommittee on Financial Services                         Subcommittee on Financial Services
      and General Government                                     and General Government
     Committee on Appropriations                                Committee on Appropriations
     U.S. House of Representatives                              United States Senate
     Washington, D.C. 20515                                     Washington, D.C. 20510


     Dear Chairman Quigley, Chairman Kennedy, Ranking Member Graves, and Ranking Member Coons:

     Enclosed is the Department of the Treasury's Strategic Support spending proposal for Fiscal Year 2019.
     The Strategic Support program is authorized by 31 U.S.C. § 9705(g)(4)(B) and is available to the
     Secretary of the Treasury for the law enforcement activities of any federal agency. This plan provides up
     to $601 million requested by the Department of Homeland Security to support law enforcement border
     security efforts conducted by U.S. Customs and Border Protection. These funds will be available in two
     tranches. The first tranche of up to $242 million will be available for obligation 15 days after this letter is
     submitted. The second tranche of $359 million will be available for obligation after that date subject to
     the receipt of additional anticipated forfeitures.

    If you have any questions or need additional information, please contact the Office of Legislative Affairs
    at (202) 622-1900.




                                                     David F. Eisner
                                                     Assistant Secretary for Management


     Enclosure
    •
               Case 4:19-cv-00892-HSG Document 36-8 Filed 04/04/19 Page 3 of 5
                                       DEPARTMENT OF THE TREASURY
                                             WASHINGTON, o.c.

ASSISTANT SECRETARY




                                                February 15, 2019


     The Honorable Nita M. Lowey                                The Honorable Richard Shelby
     Chairwoman                                                 Chairman
     Committee on Appropriations                                Committee on Appropriations
     U.S. House of Representatives                              United States Senate
     Washington, DC 20515                                       Washington, DC 20510

     The Honorable Kay Granger                                  The Honorable Patrick Leahy
     Ranking Member                                             Vice Chairman
     Committee on Appropriations                                Committee on Appropriations
     U.S. House of Representatives                              United States Senate
     Washington, DC 20515                                       Washington, DC 20510




     Dear Chairwoman Lowey, Chairman Shelby, Ranking Member Granger, and Vice Chairman Leahy:

     Enclosed is the Department of the Treasury's Strategic Support spending proposal for Fiscal Year 2019.
     The Strategic Support program is authorized by 31 U.S.C. § 9705(g)(4)(B) and is available to the
     Secretary of the Treasury for the law enforcement activities of any federal agency. This plan provides up
     to $601 million requested by the Department of Homeland Security to support law enforcement border
     security efforts conducted by U.S. Customs and Border Protection. These funds will be available in two
     tranches. The first tranche of up to $242 million will be available for obligation 15 days after this letter is
     submitted. The second tranche of $359 million will be available for obligation after that date subject to
     the receipt of additional anticipated forfeitures.

     If you have any questions or need additional information, please contact the Office of Legislative Affairs
     at (202) 622-1900.



                                                    Sin -;~~
                                                     David F. Eisner
                                                     Assistant Secretary for Management


     Enclosure
Case 4:19-cv-00892-HSG Document 36-8 Filed 04/04/19 Page 4 of 5




                 TREASURY FORFEITURE FUND
             FY2019 STRATEGIC SUPPORT FUNDING
                        (In Millions)

     Agency                   Proposed Amount

     CBP                      Tranche 1    242.000
                              Tranche 2    359.000



     Total                                  601.000
                                                    Case 4:19-cv-00892-HSG Document 36-8 Filed 04/04/19 Page 5 of 5


                                                                FY19
                             EXPENSE CATEGORIES                Proposed                                                                         DESCRIPTIONS/COMMENTS
                                                               Amount

STRATEGIC SUPPORT FUND (SS)

   U.S. Border Patrol - Border Security Efforts                601.000    CBP has been working in partnership with the United States Army Corps of Engineers (USACE) to implement Border Security and Immigration Enforcement
                                                                          Improvements. These funds will be used to enhance border security infrastructure and operations in support of CBP law enforcement efforts. The efforts include the
                                                                          plan, design, and construction of a physical structure, using appropriate materials and technology to most effectively achieve complete operational control of the southern
                                                                          border. Funding will be made available in two tranches. The first tranche of up to $242 million will be available for obligation 15 days after this letter is submitted. The
                                                                          second tranche of $359 million will be available for obligation after that date subject to the receipt of additional anticipated forfeitures.




                          SRATEGIC SUPPORT TOTALS               601.000
